Citation Nr: 1502095	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-18 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for service-connected left hip disorder. 

2. Entitlement to a disability rating in excess of 10 percent for service-connected right hip disorder. 

3. Entitlement to an initial schedular disability rating in excess of 20 percent for service-connected low back disorder.  

4. Entitlement to an extraschedular rating for service-connected low back disorder. 

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney

ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011, March 2011, and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issues of entitlement to higher ratings for right hip and left hip disorders, as well as entitlement to TDIU and entitlement to an extraschedular rating for low back disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected low back disorder is manifested by limitation of motion to 60 degrees and by moderately severe neurological abnormalities of the left and right lower extremities but without incapacitating episodes totaling at least four weeks in the past twelve months, ankylosis, or bladder or bowel impairments.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating in excess of 20 percent for low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71a (2014).  

2. The criteria for the assignment of a separate 40 percent rating for radiculopathy of the right lower extremity associated with the Veteran's low back disorder has been met.  U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. § 4.124a, diagnostic code 8520 (2014).    

3. The criteria for the assignment of a separate 40 percent rating for radiculopathy of the left lower extremity associated with the Veteran's low back disorder has been met.  U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. § 4.124a, diagnostic code 8520 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify 

The Veteran's claim for a higher rating for his low back disorder arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Veteran's records of VA treatment, dated through February 2013, are associated with the claims file.  Pertinent private treatment records have also been associated with the claims file, to include a January 2011 MRI of the lumbar spine.  

The Veteran was afforded VA examinations of the lumbar spine in February 2011 and March 2012.  These VA examination reports are adequate for rating purposes as the examiners conducted appropriate evaluations of the Veteran, reviewed the Veteran's pertinent medical history, considered the Veteran's lay statements, and noted examination findings as to the severity of the Veteran's low back disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  As such, a new examination is not warranted.  See 38 C.F.R. § 3.327(a) (2013); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Initial Rating Claim for Low Back Disorder

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § §, 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2014).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

By way of background, the Veteran was granted service connection for a low back disorder in March 2011 and assigned a 10 percent rating, effective October 15, 2010.  The Veteran disagreed with the rating and the RO, in May 2012, assigned a 20 percent rating for the entirety of the appeal.  

The Veteran now contends that he is entitled to a rating in excess of 20 percent for his low back disorder.  The Veteran contends that his back disorder impacts his ability to work and his ability to participate in activities with his family.  See October 2011 notice of disagreement.  The Veteran submitted three lay statements from his friends and family, which state that he has difficulty standing, walking, and sitting.  See March 2012 lay statements.      

The Veteran's private treatment records, dated from 2011, reveal that he sought pain management for his low back disorder.  The records note lumbar disc degeneration and lumbar radiculopathy.  It was noted that the Veteran had tenderness on palpation of the lumbar spine but that he did not have muscle spasms.  He was prescribed epidural injections for his pain.  A January 2011 MRI noted anular disc bulge with anular tear and facet joint hypertrophy.    

The Veteran's VA treatment records through February 2013 note that the Veteran has reported pain of the lumbar spine.  It was noted that the Veteran received three epidural injections from approximately February 2011 to April 2011 which did not provide significant relief.  See October 2011 and April 2012 VA treatment record.  Decreased lateral flexion of the lumbar spine was also noted.  See October 2011 and May 2012.   Full range of motion of the lumbar spine was noted in April 2012.  

The Veteran was afforded a VA examination in February 2011.  The Veteran reported that he has difficulty walking more than 50 yards and that he experiences pain that lasts for one day approximately three to five times per week.  The Veteran denied any incapacitating episodes.  X-ray evidence revealed no spondylosis, subluxation, compression injury, or significant disc space narrowing.  The examiner noted that the Veteran had an unsteady gait but that he did not require an assistive device to ambulate.  The Veteran's posture was normal and there was no evidence of muscle spasms or radiating pain upon evaluation.  There was also no weakness, guarding of movement, atrophy, or ankylosis.  The Veteran had forward flexion to 90 degrees with pain noted at 90 degrees.  He did not have additional degree of limitation, lack of endurance, or incoordination after repetitive testing.  It was also noted that the Veteran's spine was not additionally limited by pain, fatigue, or weakness.  The Veteran did not have bowel or bladder problems associated with his back disorder.  It was noted that the Veteran cannot sit or stand for very long periods of time and that he cannot do exertional activities without resting.  It was noted that during times of pain, the Veteran can function with pain medication.  The Board observes, however, that VA outpatient treatment records show that beginning in February 2011 the Veteran began receiving epidural injection to treat his low back disability 

Another VA examination was conducted in March 2012.  During this examination, the Veteran had forward flexion to 60 degrees with no objective evidence of painful motion.  The Veteran did not have additional limitation in range of motion after repetitive testing.  The examiner noted that the Veteran had less movement than normal of the lumbar spine but did not have weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability, or interference with sitting, standing and weight-bearing.  It was additionally noted that the Veteran did not have intervertebral disc syndrome and that he does not use an assistive device to ambulate.  The examiner did note that the Veteran's back condition impacts his ability to work.   

In light of the evidence, the Board finds that a schedular rating in excess of 20 percent is not warranted.  Initially, the Board notes that a 30 percent rating under the general rating formula for disease or injuries of the spine is not applicable for the lumbar spine.  A 40 percent rating of the lumbar spine is warranted where the Veteran's forward flexion of the lumbar spine is 30 degrees or less, or there is ankylosis of the lumbar spine.  There is no competent and credible medical evidence showing that his forward flexion of the lumbar spine has manifested to 30 degrees or less.  He had forward flexion to 90 degrees with painful motion at 90 degrees during the February 2011 examination.  He had forward flexion to 60 degrees with no objective evidence of painful motion in March 2012.  Full range of motion of the lumbar spine was noted in an April 2012 VA treatment record.  Further, the medical evidence does not reveal that he has ankylosis of the lumbar spine and thus, a 40 percent, 50 percent, or 100 percent rating is not warranted.  

The Board notes that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca, 8 Vet. App. at 205-206.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  The Board acknowledges the Veteran's contentions of flare-ups, pain on motion, limitation of motion, and difficulty bending, walking, sitting, and lifting.  However, the February 2011 VA examiner noted painful motion during forward flexion at only 90 degrees and the March 2012 VA examiner noted that there was no objective evidence of painful motion.  Additionally, both the February 2011 and March 2012 VA examiners stated that the Veteran did not have additional limitations caused by fatigue, weakness, lack of endurance, or incoordination.  Given this evidence, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent.   

A higher rating under the formula for rating IVDS based on incapacitating episodes is also not warranted.  Although a hospital visit for back pain was noted in 2011, the competent and credible medical evidence of record does not indicate that the Veteran was prescribed bed rest totaling at least four weeks.  Moreover, the March 2012 VA examiner stated that the Veteran did not have IVDS. 

Additional Considerations

The Board is mindful that neurological abnormalities associated with the Veteran's low back disorder must also be discussed.  Such impairments are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

The Board notes that there is no medical evidence of record associating any bowel or bladder disorder to the Veteran's service-connected low back disorder.  See February 2011 and March 2012 VA examination reports.   

As to lower extremity radiculopathy, the Veteran's treatment records note the presence of lumbar radiculopathy.  See October 2011 VA treatment record and January 2011 private treatment record.  The March 2012 examination report shows he has severe radiculopathy of the left and right lower extremities.  Separate ratings for radiculopathy of the left and right lower extremities have not been assigned.  

Diagnostic Code 8520 of 38 C.F.R. § 4.124a provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis with marked muscular atrophy is rated 60 percent disabling.  The March 2012 VA examiner stated that the Veteran did not have muscle atrophy and he described the Veteran's radiculopathy of the left and right lower extremities as severe.  As such, resolving all reasonable doubt in his favor, the Board finds that the Veteran is entitled to a 40 percent rating for radiculopathy of the right lower extremity and a 40 percent rating for radiculopathy of the left lower extremity for the entire period on appeal.  The preponderance of the evidence is against a higher rating than 40 percent for the left or right lower extremity as there is no indication of complete paralysis of the sciatic nerve or severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  38 C.F.R. § 4.124a, diagnostic code 8520; see also 38 C.F.R. § 4.123.  


ORDER

Entitlement to a rating in excess of 20 percent for service-connected low back disorder is denied.  

Effective October 15, 2010, a separate evaluation of 40 percent for radiculopathy of the right lower extremity is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

Effective October 15, 2010, a separate evaluation of 40 percent for radiculopathy of the left lower extremity is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 



REMAND

The Veteran is in receipt of continuing VA treatment for his service-connected left and right hip disorders.  Review of the VA treatment records currently associated with the record provide an indication that the Veteran's condition may have worsened since his last VA examination in March 2012, which was more than three years ago.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his left and right hip disorders.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, these claims must be remanded.

The Veteran contends that he is unemployable due to his service-connected disabilities and that he is participating in VA vocational rehabilitation.  In light of the Board's favorable determinations, and as the issues of entitlement to higher ratings for his service-connected left and right hip disorders and entitlement to a TDIU are intertwined, the TDIU must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).   

Moreover, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disability and the effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for service-connected low back disorder will also be remanded.  

Accordingly, the case is REMANDED for the following action:

1. Gather outstanding pertinent records of VA treatment dated since February 2013.  Associate these records with the claims file.  

2. Associate the Veteran's VA vocational rehabilitation records with the claims file. 

3.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the severity of his left and right hip disorders and the impact of his service-connected disabilities on his ability to secure or follow substantially gainful occupation.  Such information may include his pay stubs, wage information, and amount of hours worked per week.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

5.  After associating any additional records with the claims file, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected left and right hip disorders.  The claims file should be made available to the examiner. 

All necessary tests, including range of motion studies should be conducted.  The examiner should express the range of motion studies in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional limitation.  

The examiner should also note whether there is any weakness, ankylosis, fracture, or flail joint of the left or right hip upon physical examination.  The examiner should describe to what extent the Veteran has residual weakness, pain, or limitation of motion following implantation of prosthesis, if applicable.    

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

6.  Then, have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should identify all limitations imposed by the Veteran's service-connected disabilities, e.g., the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling.  

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, in the aggregate, render him unable to secure or follow a substantially gainful occupation.

7.  Readjudicate the increased rating claims.  Then, readjudicate the claim of entitlement to TDIU and adjudicate the claim of entitlement to an extraschedular rating for service-connected low back disorder.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




___________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


